Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 7/06/2021 in response to the Office Action of 1/06/2021 and the subsequent amendment filed 3/25/2022 in response to Office action of 8/31/2021 are acknowledged and have been entered.  Applicant’s election without traverse of the following species is acknowledged: Species (a1): one hormone: AMH; Species (b4): determining/quantifying AMH in a hair sample.   Newly added claims 26-27 are drawn to a clinical goal: treatment, that would have been restricted if presented earlier as a different type of clinical goal as the methods employ assessment of ovarian function/dysfunction employing different distinct patient populations  (See restriction of 8/17/2020,page 5-6). 
Claim 1-8, 11-17, 21-30 are pending.  Claims 9-10 and 18-20 have been cancelled.  Claims 21-30 are newly added. Claims 3-8, 11-17 have been previously withdrawn.  Claims 26-27are withdrawn from further consideration as drawn to non-elected species b.   
Claims 1-2, 21-25 and 28-30. are currently under consideration in view of the elected species. (a)-(b)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 21,23-25, 28-30 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Elashoff  et al. (US 2014/0107934).
Claims of this invention are drawn to a method 
Elashoff  et al. (US 2014/0107934) teach throughout the patent and especially in abstract methods for determining a pregnancy outcome based on generating a subjects fertility associated traits as for example biomarkers associated with infertility [0043].  
In particular Elashoff  et al. teach obtaining a sample from a human female (Abstract)(instant claim 2,28)) wherein the sample is for example human hair [0036] and determining a biomarker level in the sample wherein the biomarker is for example AMH (table 2;[0067]).  Elashoff  et al.  teach the biomarker refers to a molecule that may act as an indicator for a biological state as for example infertility and wherein the biomarker includes a gene, genetic regions or gene product as for example proteins [0044] and using quantitative methods to determine the level of expression of protein  [0099][0105][0103][0104] or  gene [0095]-[0098]..  Elashoff  et al. teach measuring gene product i.e. RNA or proteins [0083][0067] with conventional assay as for example immunoassays (instant claim 21) as for example antibodies can be used to bind RNA duplexes [0083]  or antibodies specific to the protein of interest can be used to measure  protein levels i.e. antibody microarray [0099][, wherein the assays are quantitative   To obtain a level of the biomarker, the hair sample is necessarily processed with an extraction solution prior to assay (instant claim 23).  Elashoff  et al. teach measuring differentially expressed genes at the nucleic acid or protein levels, wherein the differential expression of gene products is quantitative and compared to a reference [0085] (instant claim 24)  wherein the reference can be the level in normal subjects which reads on healthy [0084] (instant claim 29).  Elashoff  et al. teach comparing fertility associated trait level profile with known trait profile and outcomes. [0107][0110] using cohorts of female populations with known outcome (i.e. normal or abnormal) i.e. the training population to train a prognosis predictor for algorithm development using a computer [0162] to calculate a probability  which reads on trained machine learning (Fig.5)(instant claim 25).    
Elashoff  et al. teach algorithms include multiple linear regression   [0112]-[0143] Fig.1, Fig.3, including for example LASSO [0167] (instant claim 30) .  Elashoff  et al. teach determining the probability of pregnancy using a particular fertility treatment, wherein treatment is IVF[0007] .  

Claims 1,2, 21, 23-25, 28-30 are rejected are rejected under 35 U.S.C. 102(a)(2)) as being anticipated by Beim et al. (US 2018/0108431).
Beim et al. teach throughout the patent and especially in Abstract, methods for generating a likelihood of achieving ongoing pregnancy in an individual i.e. female [,  by combining both clinical and genetic data and correlating to a reference set of a known outcome and to asses therapeutic intervention [0021][0100]. 
In particular, Beim et al. teach obtaining a human sample (instant claim 2) wherein the human is female [0030](instant claim 28), wherein the sample is for example hair [0032] and performing assays to quantify the level of a biomarker in the sample thus determining a biomarker level in the biological sample, wherein the biomarker can be an infertility associated  gene or protein and includes for example AMH (table 1).  Beim et al. teach conducting an assay to detect an abnormal expression of the infertility associated  gene or gene product as compared to a control/reference set [0048][0099] (instant claim 24), with conventional quantitative immunoassays  (instant claim 21)   as for example as for example antibodies can be used to bind RNA duplexes [0050]  or antibodies specific to the protein of interest can be used to measure  protein levels i.e. antibody microarray [0055](instant claim 21). To obtain a level of the biomarker, the hair sample is necessarily processed with an extraction solution (instant claim 23).
Beim et al. teach measuring differentially expressed genes at the nucleic acid or protein levels, wherein the differential expression of gene products is quantitative and compared to a reference [0048] (instant claim 24)  wherein the reference can be the level in normal subjects which reads on healthy [0048] (instant claim 29) and using cohorts of female populations with known outcome (i.e. normal or abnormal) as training set  for algorithm development using a computer [0085] to calculate a probability  which reads on trained machine learning (Fig.8 )(instant claim 25).    Beim et al. teach algorithms include multiple linear regression   [0079 (instant claim 30). 
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive. 
In  response to Applicant arguments that none of the cited references disclose determining a level of AMH in hair, it is noted that a level of AMH is necessarily present in hair and in contrast to Applicant arguments, each of the refences disclose  assays to determine a level of AMH in hair samples as cited above.  Furthermore, the instant specification defines “level” to include absence of the biomarker [0067].
In response to applicant arguments that Elashoff and Beim are limited to measuring gene expression, it is noted that  in contrast to applicant’s assertions; disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  A prior art reference must be considered in its entirety. Furthermore, Claim 1 is not limited to protein as analyte. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 21-25, 28-30  are  rejected under 35 U.S.C. 103 as being unpatentable over Elashoff  et al. or Beim et al. each in view of AMH Competitive ELISA (retrieved from https://www.antibodies-online.com/kit/6574075/Anti-Mullerian+Hormone+AMH+ELISA+Kit/ available since at least 2012 as  evidenced by the cited referenced using the commercial product)-this rejection is made in view of the assay is competitive immunoassay (claim 22) 
Elashoff  et al. or Beim et al. are relied upon as in the 102 rejection above and are silent regarding the AMH assay is a competitive immunoassay. AMH Competitive
ELISA discloses a quantitative competitive immunoassay for measuring AMH in various samples including homogenates 
However, it would have been prima facie obvious, before the effective filing of the claimed invention, to have modified Elashoff  et al. or Beim et al. to additionally test for the presence of fertility associated hormones including AMH in hair using a competitive immunoassay format as taught in AMH Competitive ELISA.  One would be motivated to do so as AMH Competitive ELISA  is commercially available to save time, and because Elashoff  et al. or Beim et al. teach immunoassays as suitable assays for measuring AMH in hair samples i.e. hair tissue homogenates, wherein hair is a tissue as taught in Elashoff  et al. or Beim et al.  
Regarding claim 23, it would have been prima facie obvious, before the effective filing of the claimed invention, that a hair solution is generated and assayed to determine the level of AMH as taught in AMH Competitive ELISA. using the hair samples of Elashoff  et al. or Beim et al. since AMH Competitive ELISA discloses samples should be diluted with buffer prior to the assay.  As disclosed  dilutions are for reference only, one would find it obvious to find a dilution solution/buffer optimum.   Absent unexpected results, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” 
 It would have been with expectation of success that an AMH Competitive ELISA buffer diluent would be capable of generating  a hair solution  prior to the assay, as claimed, as the instant specification indicate EIA buffer as suitable [0020]. 

Claims 1-2, 21-25, 28-30  are  rejected under 35 U.S.C. 103 as being unpatentable over Cattet et al. (2017, IDS Reference) and AMH Competitive ELISA (retrieved from https://www.antibodies-online.com/kit/6574075/Anti-Mullerian+Hormone+AMH+ELISA+Kit/ available since at least 2012 as  evidenced by the cited referenced using the commercial product)
Cattet et al. teach throughout the publication a method for measuring reproductive hormones in hair samples from an individual using commercial ELISA kits.  In particular, the method comprises obtaining a hair sample, processing the hair sample comprising an extraction solution and assaying for the reproductive hormones in hair samples using quantitative ELISA kits to obtain concentrations using the standards provided in kits, thus necessarily comparing to a reference and using linear regression for processing the signal in plate readers.to calculate concentrations, limit od detection ((page 4 left last paragraph) (instant claims 24).  Cattet et al. teach various statistical models using computer software to analyze reproductive hormone concentrations measured in hair samples (Fig1) wherein the algorithm comprises linear regression  (instant claim 30).. (page 4 right column page 5 left column)  In addition Cattet et al. teach comparing levels in female individuals against a set of male or a set of females at various reproductive phases  that each read on healthy (Fig.2)  (instant claim 29) 
Cattet et al. teach changes in hair hormone concentrations over time and in conjunctions with key reproductive events are similar to level changes assayed in blood. 
While Cattet et al. teach assaying concentrations of various reproductive hormones i.e. progesterone etc, Cattet et al.is silent regarding assaying anti-mullerian hormone.

AMH Competitive ELISA discloses a competitive immunoassay for measuring anti-Mullerian hormone (AMH) in various samples including blood serum, tissue homogenates.  AMH is a reproductive hormone as evidenced by the references included in AMH Competitive ELISA as for example Kotanidis: The use of serum anti-
Mullerian hormone (AMH) levels and antral follicle count (AFC) to predict the number of oocytes collected and availability of embryos for cryopreservation in IVF."
It would have been prima facie obvious, before the effective filing of the claimed invention, to have modified Cattet et al.to additionally test for the presence of fertility associated hormones including AMH in hair using an ELISA  as competitive ELISA immunoassay was commercially available as taught in AMH Competitive ELISA.  One would be motivated to do so as AMH is a reproductive format having clinical significance. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  One of ordinary skill would have the motivation to additionally measure and quantitate AMH for a thorough evaluation.
Regarding claims 2 and 28, it would have also been prima facie obvious, before the effective filing of the claimed invention, for one of ordinary skill to apply the kit of AMH Competitive ELISA for assaying AMH in hair samples from human females, as Cattet et al. teach changes in hair hormone concentrations over time and in conjunctions with key reproductive events, are similar to level changes assayed in blood and further because AMH is a reproductive hormone with clinical significance in human females.  One would be motivated to do, so to extend the utility of the ELISA assay and because obtaining hair samples is less invasive than obtaining blood, for patient comfort and safety. It would have been with expectation of success that an AMH Competitive ELISA buffer diluent would be capable of generating  a hair solution  prior to the assay, as claimed, as the instant specification indicate EIA buffer as suitable [0020]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-25 and 29-30  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2 A is a 2-prong inquiry that determines in Prong 1 whether a claim recites a judicial exception and if so, then determines in Prong 2 if the recited judicial exception is integrated into a practical application of that exception.  Together, these prongs determine whether a claim is directed to a judicial exception MPEP 2106.04
Step 2A, Prong 1: Specifically, the claims recite an abstract idea, because the steps of processing the level against a reference necessarily requires calculation and comparison (claims 24, 29) the step of processing the level using an algorithm requires calculation, (claims 25, 29) which read on mathematical calculation and mathematical relationships which are judicial exception since given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer.  Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).  In addition, claim 29 recites a natural correlation between the known level of the biomarker and healthy subjects. 
Here, applicant's method steps are not  tied to a particular machine and does not perform a transformation.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims as a whole are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. 
In this case, the steps a and b of claim 1, i.e. of obtaining a hair sample and assaying the sample to determine a level of the biomarker amounts to data gathering that is needed in order to apply the judicial exceptions.  MPEP 2106.05  In this case, processing the biomarker level against a reference and using an algorithm  without more, is a judicial exception and not a practical application thereof.  There are no subsequent steps recited that would be performed depending on the results of the assay.  
Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.
There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
In particular, the step of a) obtaining a hair sample of said subject; (b) assaying said hair sample of said subject to determine a level  generate is recited at a high level of generality and reads on any method of data gathering known in the art. Quantitative assays to process hair samples and detect hormones in hair samples are well known as cited above and in addition see CN103336065 (machine translation), Cattet et al (IDS Reference, whole publication). It is routine to gather data from subjects to establish a level of a hormone.  In addition, immunoassays to determine the level of the biomarker 
The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action beyond “correlation step” is required; as in Mayo, there is no requirement that a doctor act on the results of the method.  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive. In  response to Applicant argument that the steps of obtaining a hair sample and assaying to determine a level of AMH in the hair sample are not routine and conventional, it is noted that the cited references  disclose assay to determine reproductive hormones including AMH in hair samples as previously indicated and as set forth above.  In response to Applicant arguments that some of the cited reference are not limited AMH assay in hair samples but rather to assaying other hormone analytes, it is noted that the instant claims are not reciting a specific sequence.  In addition, the references of Elashoff  et al. or Beim et al.  disclose assays to determine AMH in various samples including hair as set forth above.  Applicant arguments regarding claims 26-27 are moot as these claims are not included in the rejection.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641